Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the application for the order of arrest was not made upon proper papers, and that plaintiff’s amended complaint, recited in the order, was never, in fact, presented to the court, and had not been served at the time of the" defendant’s arrest; and upon the further ground that the undisputed facts indicate that, before the commencement of the present action, plaintiff had parted with all interest under the contract between the parties, and that plaintiff was not the proper party in interest in the action. Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ.